Title: From Louisa Catherine Johnson Adams to Harriet Welsh, 14 November 1822
From: Adams, Louisa Catherine Johnson
To: Welsh, Harriet


				
					
					Washington 14th. November 1822.
				
				I enclose you a Letter for Miss Hinckley my dear Hariet which I am extremely happy to furnish and which I hope will be the means of procuring both pleasure and comfort to herself and her father during their residence in Paris.—As I am not in the habit of writing mere Letters of recommendation the one I now send is perhaps not in the usual elegant style of such Letters but if it answers the intended purpose I presume it will be acceptable—Present my best respects to Miss Hinckley and tell her I will thank her to send me three trimmings for Dresses of the muslin and colored Tape—She will be a judge of the Quantity and I should like to have them sent as soon as convenient—With a box of artificial Flowers to ornament my Table of course not the most expensive kind—I was very sorry not to see more of Hariet Otis during my stay in Philadelphia but her mournful occupation prevented the possibility of free intercourse—I called many times on her & Mrs Lowndes—Of my boys you say nothing Charles’s health is very delicate and I have told him to go to you should he have another attack which I know you will excuse and I rely on your kindness as there are reasons why I cannot send them to Quincy—They are to pass the Winter with me and this is a point which for every possible reason I will not give up you must therefore keep the old Gentleman in good humour or harm may come of it—I do not understand one word of the latter part of your Letter for we are as mysterious as ever Mr Smith has had great trouble to get into a situation but it is at last settled and he is placed in Mr Cutts’s Office at a Salary of 1150 Dollars a year I wish he may keep at it but I fear there are still roving plans in agitation—The severest Lesson’s sometimes produce no effect—Give my love to your father and Mother and believe with much esteem and regard your friend
				
					L. C. Adams
				
				
			